Appellant was indicted charged with the offense of murder in the first degree and, on trial, was convicted of the crime of manslaughter, from which judgment he has prosecuted this appeal.
The only question presented for our consideration is whether or not the evidence is sufficient to sustain the verdict and judgment. The transcript of the testimony has been examined and considered and is found to be amply sufficient to have sustained a verdict and judgment of a higher degree of unlawful homicide than manslaughter.
On the entire record no reversible error is made to appear.
  The judgment is affirmed. *Page 532
So ordered.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD and THOMAS, JJ., concurring.
CHAPMAN and ADAMS, JJ., dissenting.